Pee Cueiam.
The defendant in suspending the plaintiff relied upon the ruling of the Municipal Civil Service Commission that Carroll's original appointment in the service occurred on January 1, 1926. He was entitled to consult the commission and rely upon the advice given to him by it in connection with the question of the date of the original appointment of various employees. To hold him personally liable in the absence of bad faith for following the commission’s ruling would tend to create chaos in public office. The dictum in McGraw v. Gresser (226 N. Y. 57), that “ the law may not be violated * * * by public officials with good motives ” is inapplicable here. It refers only to a situation where a public official violates the clear mandate of a statute, not to one where, in determining the date of an employee’s original entry into the service, he follows the ruling of the municipal civil service commission on the question.
*753Judgment reversed, with costs, and judgment directed in favor of the defendant, with costs.
All concur. Present — Hammer, Shientag and Miller, JJ.